DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 30 October 2020 has been considered and entered. Accordingly, claims 1-28 and 30-31 are pending in this application. Claims 1-8, 10-18, 20-28 and 30 have been amended; claims 9 and 19 are previously presented; claim 29 is cancelled; and claim 31 is newly added. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 19 August 2020 and 22 January 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on October 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,713,269, 10,565,196; and co-pending Application No. 15/663,723, 15/663,725 have been reviewed and are accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (previously presented) (US 2007/0094183 A1) hereinafter Paek, in view of Pasupalak et al. (previously presented) (US 2015/0066479 A1) hereinafter Pasupalak, in view of Chandrasekaran et al. (US 2016/0196491 A1 hereinafter Chandrasekaran and further in view of Barborak et al. (US 2017/0371861 A1) hereinafter Barborak).
In regard to claim 1, Paek teaches a computer-implemented method, comprising: generating a first interaction strategy based on a first natural language (NL) request and a first interaction model that associates at least the first NL request with the first interaction strategv (Para. 6, A system and model is used to determine a level of a user's expertise in a particular domain. A model training component uses the extracted features to generate the expertise model, i.e. a first , wherein the first interaction model is trained via a machine learning algorithm (Para. 36, The expertise model 202, i.e. the first interaction model, is trained using conventional model training techniques or classifiers such as Naive Bayes or "Support Vector Machine" (SVM), i.e. machine learning algorithm, based upon the extracted features); 
causing a first interaction recommendation based on the first interaction strategy to be displayed (Para. 51, Fig. 3, the processing component 310 uses the user's expertise level 300 to provide more appropriate or supplemental help support 312 from a help resource store 314 in response to the user input query 304, i.e. causing a first interaction recommendation based on the first interaction strategy to be displayed).
Paek does not explicitly disclose a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strategv; and wherein the first interaction strategv includes at least one of an action strategy, a confirm strategy, or an ask strategy; generating a second interaction strategy based on a second NL request and a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation, wherein the second interaction model is trained via the machine learning algorithm based on information that is stored in a knowledge database and includes the first NL request, the first interaction strategy, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation; and causing the second interaction recommendation based on the second interaction strategy to be displayed.  
However in the same field of endeavor, Pasupalak teaches generating a second interaction strategy based on a second NL request and a second interaction model that associates at least the second NL request with a second interaction recommendation (Para. 62, “the range of knowledge available to the Conversational Agent 150 may be expanded by adding new domains (including domain models and corpora) to the Conversational Agent dynamically to provide a broader user experience”, where new domain model represents the second interaction model. Para. 74, “The Conversational Agent 150 may learn over time the behavior patterns and/ or preferences of the user in relation to many commands. The Conversational Agent 150 may recognize that the word "Tell" is associated with "email" most often during the week and with "phone" during the weekend. In an embodiment, the Conversational Agent 150 may present a list of command choices, i.e. generating a second interaction recommendation, where one command is presented as a default command based on the learned behavior and/or user preferences, and other commands are presented as an ordered list of commands where the order is also learned.”); wherein the second interaction model is trained via the machine learning algorithm based on information that is stored in a knowledge database and includes the first NL request, the first interaction strategy and data produced in conjunction with one or more responses to the first interaction recommendation (Para. 100, Modern neural networks are non-linear statistical data modeling tools. They are usually used to model complex relationships between inputs and outputs, i.e. second interaction model, or to find patterns in data. Para. 108, The classifier naive Bayes, i.e. machine learning algorithm, classifier may be trained using a training set of known queries and associated commands.” Therefore, the second interaction model is trained via the machine learning algorithm. Para. 73, “Query database 312, i.e. a knowledge database, may store, such as in a machine learning manner, a history of user queries and the associated commands and additional data such as keywords determined by cloud-based service infrastructure 104”. Para. 76, Fig. 4, Question type classifier 314 evaluates user query 302 to determine whether the user query is a function type query, an entity type query, or a clarification type query. Para. 97, It is understood that because individual user queries may be vague and/or ambiguous, more than one category (command) may be associated with the use query (e.g. as respective commands). As the dialogue develops, i.e. one or more user responses, a specific command can be determined.” Here, different machine learning algorithms are used based on the user’s query to train different models to complete the user request correctly. Thus, the second interaction model includes the first NL request, the first interaction strategy, and data produced in conjunction with one or more user responses to the first interaction strategy since the ; 
causing the second interaction recommendation based on the second interaction strategy to be displayed (Para. 74, the Conversational Agent 150 may present a list of command choices, i.e. second interactions strategy, where one command is presented as a default command based on the learned behavior and/or user preferences, and other commands are presented as an ordered list of commands where the order is also learned. Para. 229, a clarification question is presented to the user, i.e. provided to either the user or a different user, which may include an ordered list of possible responses).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Paek such that the first interaction responses of Paek are received by the conversational agent of Pasupalak to further clarify the command by offering a series of choices such as a second interaction strategy based on the model that contains user preferences as disclosed by Pasupalak. One of the ordinary skill in the art would have motivated to make this modification in order to present the response as an organized list in an example so that the user may simply select the option that applies to their intent as suggested by Pasupalak (Para. 62; 74; 100; 108;  97; 73; 76; 229).

a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strategv; and wherein the first interaction strategv includes at least one of an action strategy, a confirm strategy, or an ask strategy; a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation; wherein the second interaction model includes the first NL request, the first interaction strategy, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation.
However, in the same field of endeavor, Chandrasekaran discloses a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strategv (Fig. 1, 3, Para. 22; 29, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of the extraction process may be processed by the ingestion content recommendation engine 13 with a multifactorial topical model to discover topical relationships from the interaction history. By applying NLP processing and topical model to the historical user interaction information, the ingestion content recommendation engine 13 associates or correlates identified topics with extracted user context information, and uses the identified topics to search for new content from content sources 14 (e.g., enterprise content management or knowledge management system ; a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation (Fig. 3, Para. 7; 21; 22; 43, 46, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of the extraction process may be processed by the ingestion content recommendation engine 13 with a multifactorial topical model to discover topical relationships from the interaction history”, where updated model represent the second interaction model. “The statistical model may then be used to summarize a level of confidence that the IBM Watson™ QA system has regarding the evidence that the potential response, i.e., candidate answer, is inferred by the question. This process may be repeated for each of the candidate answers until the IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question. The QA system 100 then generates an output response or answer 20 with the final answer and associated confidence and supporting evidence”, where output response is the second interaction strategy. Therefore the question answering (QA) system receives and answers one or more questions from one or more users where the answers represent ; wherein the second interaction model includes the first NL request, the first interaction strategy, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation (Para. 21; 22; 43, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of the extraction process may be processed by the ingestion content recommendation engine 13 with a multifactorial topical model to discover topical relationships from the interaction history”. “This process may be repeated for each of the candidate answers until the IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question. The QA system 100 then generates an output response or answer 20 with the final answer and associated confidence and supporting evidence”. “As a result of the processing step 320, the ingestion content recommendation process 303 leverages a multifactorial topical model that is applied to the interaction history and context under which questions were posed to generate an actionable list of new content that is recommended for ingestion into the know ledge base corpus”, where the model is trained by a machine learning process and generate the second interaction model. Therefore, the second interaction model includes the first .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chandrasekaran into the combined method of Paek and Pasupalak such that the model of Chandrasekaran that includes natural language request and user ID can be used to generate interaction strategy of Paek and Pasupalak as disclosed by Chandrasekaran. One of the ordinary skill in the art would have motivated to make this modification in order to obtain the final answer for the specific user in response to the user request by using user context information that includes user ID as suggested by Chandrasekaran (Para. 21; 37).
Combination of Paek, Pasupalak and Chandrasekaran do not explicitly disclose wherein the first interaction strategv includes at least one of an action strategy, a confirm strategy, or an ask strategy.
However in the same field of endeavor, Barborak discloses wherein the first interaction strategv includes at least one of an action strategy, a confirm strategy, or an ask strategy (Para. 275; 276, “the system may ask additional probing questions to generalize, specialize, or confirm what it has learned to ensure correctness in future application of the knowledge. Examples of system learning strategies include solicitation, confirmation, and generalization/specialization [para. 275]”. Thus, the first interaction strategv includes at least one of an action strategy, a confirm strategy, or an ask strategy).


In regard to claim 11, Paek teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processor (Para. 17), cause the processor to perform the steps of: generating a first interaction stratev based on a first natural language (NL) request and a first interaction model that associates at least the first NL request with the first interaction strateqv (Para. 6, A system and model is used to determine a level of a user's expertise in a particular domain. A model training component uses the extracted features to generate the expertise model, i.e. a first interaction model. Para. 54, another application uses a user expertise level to respond to a search query, i.e. a first natural language (NL) request, with an elaboration question, declarative answer or request for clarification. In particular in response to a search or help query, a search engine can provide not only a result list but also respond with an elaboration question or declarative answer, i.e. a first interaction strategy. For instance for the question "What is cat", or , wherein the first interaction model is trained via a machine learning algorithm (Para. 36, The expertise model 202, i.e. the first interaction model, is trained using conventional model training techniques or classifiers such as Naive Bayes or "Support Vector Machine" (SVM), i.e. machine learning algorithm, based upon the extracted features),
causing a first interaction recommendation based on the first interaction stratey to be displayed (Para. 51, Fig. 3, the processing component 310 uses the user's expertise level 300 to provide more appropriate or supplemental help support 312 from a help resource store 314 in response to the user input query 304, i.e. causing a first interaction recommendation based on the first interaction strategy to be displayed).
Paek does not explicitly disclose a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strateqv, andPage 4PatentApp. No.: 15/663,722 Attorney Docket No.: SPLK0019US3wherein the first interaction strategy includes at least one of an action strategy, a confirm strategy, or an ask strategy; generating a second interaction stratev based on a second NL request and a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation, wherein the second interaction model is trained via the machine learning algorithm based on information that is stored in a knowledge database and includes the first NL request, the first interaction stratev, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation; and causing the second interaction recommendation based on the second interaction strategy to be displayed.  
  However in the same field of endeavor, Pasupalak teaches generating a second interaction stratev based on a second NL request and a second interaction model that associates at least the second NL request with a second interaction recommendation (Para. 62, “the range of knowledge available to the Conversational Agent 150 may be expanded by adding new domains (including domain models and corpora) to the Conversational Agent dynamically to provide a broader user experience”, where new domain model represents the second interaction model. Para. 74, “The Conversational Agent 150 may learn over time the behavior patterns and/ or preferences of the user in relation to many commands. The Conversational Agent 150 may recognize that the word "Tell" is associated with "email" most often during the week and with "phone" during the weekend. In an embodiment, the Conversational Agent 150 may present a list of command choices, i.e. generating a second interaction recommendation, where one command is presented as a default command based on the learned behavior and/or user preferences, and other commands are presented as an ordered list of commands where the order is also learned.”); wherein the second interaction model is trained via the machine learning algorithm based on information that is stored in a knowledge database and includes the first NL request, the first interaction stratev and data produced in conjunction with one or more responses to the first interaction recommendation (Para. 100, Modern neural networks are non-linear statistical data modeling tools. They are usually used to model  may store, such as in a machine learning manner, a history of user queries and the associated commands and additional data such as keywords determined by cloud-based service infrastructure 104”. Para. 76, Fig. 4, Question type classifier 314 evaluates user query 302 to determine whether the user query is a function type query, an entity type query, or a clarification type query. Para. 97, It is understood that because individual user queries may be vague and/or ambiguous, more than one category (command) may be associated with the use query (e.g. as respective commands). As the dialogue develops, i.e. one or more user responses, a specific command can be determined.” Here, different machine learning algorithms are used based on the user’s query to train different models to complete the user request correctly. Thus, the second interaction model includes the first NL request, the first interaction strategy, and data produced in conjunction with one or more user responses to the first interaction strategy since the Conversational Agent may learn over time the behavior patterns and/ or preferences of the user); and 
causing the second interaction recommendation based on the second interaction strategy to be displayed (Para. 74, the Conversational Agent 150 may present a list of command choices, i.e. second interactions strategy, where one command is presented as a default command based on the learned behavior and/or .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Paek such that the first interaction responses of Paek are received by the conversational agent of Pasupalak to further clarify the command by offering a series of choices such as a second interaction strategy based on the model that contains user preferences as disclosed by Pasupalak. One of the ordinary skill in the art would have motivated to make this modification in order to present the response as an organized list in an example so that the user may simply select the option that applies to their intent as suggested by Pasupalak (Para. 62; 74; 100; 108;  97; 73; 76; 229).
Combination of Paek and Pasupalak do not teach a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strateqv; andPage 4PatentApp. No.: 15/663,722 Attorney Docket No.: SPLK0019US3wherein the first interaction strategy includes at least one of an action strategy, a confirm strategy, or an ask strategy; a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation; wherein the second interaction model includes the first NL request, the first interaction stratev, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation.
a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strateqv (Fig. 1, 3, Para. 22; 29, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of the extraction process may be processed by the ingestion content recommendation engine 13 with a multifactorial topical model to discover topical relationships from the interaction history. By applying NLP processing and topical model to the historical user interaction information, the ingestion content recommendation engine 13 associates or correlates identified topics with extracted user context information, and uses the identified topics to search for new content from content sources 14 (e.g., enterprise content management or knowledge management system repositories or document repositories in the cloud) that will improve the quality of the answer”. Therefore a topical model, i.e. a first interaction model, is associated with the user NL request and the user ID corresponding to the user with the first interaction strategy such as quality answer.); a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation (Fig. 3, Para. 7; 21; 22; 43, 46, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), ; wherein the second interaction model includes the first NL request, the first interaction stratev, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation (Para. 21; 22; 43, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chandrasekaran into the combined method of Paek and Pasupalak such that the model of Chandrasekaran that includes natural language request and user ID can be used to generate interaction strategy of Paek and Pasupalak as disclosed by Chandrasekaran. One of the ordinary skill in the art would have motivated to make this modification in order to obtain the final answer for the specific user in response to the user request by 
Combination of Paek, Pasupalak and Chandrasekaran do not explicitly disclose wherein the first interaction strategy includes at least one of an action strategy, a confirm strategy, or an ask strategy.
However in the same field of endeavor, Barborak discloses wherein the first interaction strategy includes at least one of an action strategy, a confirm strategy, or an ask strategy (Para. 275; 276, “the system may ask additional probing questions to generalize, specialize, or confirm what it has learned to ensure correctness in future application of the knowledge. Examples of system learning strategies include solicitation, confirmation, and generalization/specialization [para. 275]”. Thus, the first interaction strategv includes at least one of an action strategy, a confirm strategy, or an ask strategy).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Barborak into the combined method of Paek, Pasupalak and Barborak such that the system of Barborak includes additional probing questions in response to a natural language request of Paek to generate interaction recommendation as disclosed by Barborak (para. 275). One of the ordinary skill in the art would have motivated to make this modification in order to obtain additional knowledge gained from generalization and specialization helps the system to generate confident answer in future in response to the natural language request of Paek as suggested by Barborak (Para. 276).

  In regard to claim 21, Paek teaches a computing device, comprising: a memory that includes instructions; and a processor that is coupled to the memory and, when executing the instructions (Para. 17), is configured to: 
generate a first interaction stratev based on a first natural language (NL) request and a first interaction model that associates at least the first NL request with the first interaction strateqv (Para. 6, A system and model is used to determine a level of a user's expertise in a particular domain. A model training component uses the extracted features to generate the expertise model, i.e. a first interaction model. Para. 54, another application uses a user expertise level to respond to a search query, i.e. a first natural language (NL) request, with an elaboration question, declarative answer or request for clarification. In particular in response to a search or help query, a search engine can provide not only a result list but also respond with an elaboration question or declarative answer, i.e. a first interaction strategy. For instance for the question "What is cat", or search term "cat" the search engine can request additional information or respond in the form of a question, such as "Did you mean animal CAT or the UNIX command CAT?'', where search engine response with a question for clarification represents first interaction strategy), wherein the first interaction model is trained via a machine learning algorithm (Para. 36, The expertise model 202, i.e. the first interaction model, is trained using conventional model training techniques or classifiers such as Naive Bayes or "Support Vector Machine" (SVM), i.e. machine learning algorithm, based upon the extracted features); 
cause a first interaction recommendation based on the first interaction stratev to be displayed (Para. 51, Fig. 3, the processing component 310 uses the .
Paek does not explicitly disclose a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strateqv, and wherein the first interaction stratev includes at least one of an action strateiv, a confirm stratev, or an ask strateqv, Attorney Docket No.: SPLK0019US3generate a second interaction strateqv based on a second NL request and a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation, wherein the second interaction model is trained via the machine learning algorithm based on information that is stored in a knowledge database and includes the first NL request, the first interaction strategy, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation, and cause the second interaction recommendation based on the second interaction stratev to be displayed.  
However in the same field of endeavor, Pasupalak teaches generate a second interaction strateqv based on a second NL request and a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation (Para. 62, “the range of knowledge available to the Conversational Agent 150 may be expanded by adding new domains (including domain models and corpora) to the Conversational Agent dynamically to provide a broader user experience”, where new domain model represents the second , where one command is presented as a default command based on the learned behavior and/or user preferences, and other commands are presented as an ordered list of commands where the order is also learned.”); wherein the second interaction model is trained via the machine learning algorithm based on information that is stored in a knowledge database and includes the first NL request, the first interaction strategy and data produced in conjunction with one or more responses to the first interaction recommendation (Para. 100, Modern neural networks are non-linear statistical data modeling tools. They are usually used to model complex relationships between inputs and outputs, i.e. second interaction model, or to find patterns in data. Para. 108, The classifier naive Bayes, i.e. machine learning algorithm, classifier may be trained using a training set of known queries and associated commands.” Therefore, the second interaction model is trained via the machine learning algorithm. Para. 73, “Query database 312, i.e. a knowledge database, may store, such as in a machine learning manner, a history of user queries and the associated commands and additional data such as keywords determined by cloud-based service infrastructure 104”. Para. 76, Fig. 4, Question type classifier 314 evaluates user query 302 to determine whether the user query is a function type query, an entity type query, or a clarification type query. Para. ; and 
cause the second interaction recommendation based on the second interaction stratev to be displayed (Para. 74, the Conversational Agent 150 may present a list of command choices, i.e. second interactions strategy, where one command is presented as a default command based on the learned behavior and/or user preferences, and other commands are presented as an ordered list of commands where the order is also learned. Para. 229, a clarification question is presented to the user, i.e. provided to either the user or a different user, which may include an ordered list of possible responses).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Paek such that the first interaction responses of Paek are received by the conversational agent of Pasupalak to further clarify the command by offering a series of choices such as a second interaction strategy based on the model that contains user preferences as disclosed by Pasupalak. One of the ordinary skill in the art would have motivated to 
Combination of Paek and Pasupalak do not teach a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strateqv; and wherein the first interaction stratev includes at least one of an action strateiv, a confirm stratev, or an ask strateqv; a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation; wherein the second interaction model includes the first NL request, the first interaction strategy, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation.
However, in the same field of endeavor, Chandrasekaran discloses a first interaction model that associates at least the first NL request and a user identifier (ID) with the first interaction strateqv (Fig. 1, 3, Para. 22; 29, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of the extraction process may be processed by the ingestion content recommendation engine 13 with a multifactorial topical model to discover topical relationships from the interaction history. By applying NLP processing and topical model to the historical user interaction information, the ingestion content recommendation ; a second interaction model that associates at least the second NL request and the user ID with a second interaction recommendation (Fig. 3, Para. 7; 21; 22; 43, 46, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of the extraction process may be processed by the ingestion content recommendation engine 13 with a multifactorial topical model to discover topical relationships from the interaction history”, where updated model represent the second interaction model. “The statistical model may then be used to summarize a level of confidence that the IBM Watson™ QA system has regarding the evidence that the potential response, i.e., candidate answer, is inferred by the question. This process may be repeated for each of the candidate answers until the IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question. The QA system 100 then generates an output response or answer 20 with the final answer and ; wherein the second interaction model includes the first NL request, the first interaction strategy, the user ID, and data produced in conjunction with one or more responses to the first interaction recommendation (Para. 21; 22; 43, “the stored interaction history 11 may include variables and context information extracted from the interaction history, such as question terms, user context information (e.g., user ID, user group, user name, age, gender, date, time, location, originating device type, name, or IP address), answer terms, answer confidence measure, supporting evidence for the answer. The results of the extraction process may be processed by the ingestion content recommendation engine 13 with a multifactorial topical model to discover topical relationships from the interaction history”. “This process may be repeated for each of the candidate answers until the IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question. The QA system 100 then generates an output response or answer 20 with the final answer and associated confidence and supporting evidence”. “As a result of the processing step 320, the ingestion content recommendation process 303 leverages a multifactorial topical model that is applied to the interaction history and context under which questions were posed to generate an actionable list of new content that is recommended for ingestion into the know ledge .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chandrasekaran into the combined method of Paek and Pasupalak such that the model of Chandrasekaran that includes natural language request and user ID can be used to generate interaction strategy of Paek and Pasupalak as disclosed by Chandrasekaran. One of the ordinary skill in the art would have motivated to make this modification in order to obtain the final answer for the specific user in response to the user request by using user context information that includes user ID as suggested by Chandrasekaran (Para. 21; 37).
Combination of Paek, Pasupalak and Chandrasekaran do not explicitly disclose and wherein the first interaction stratev includes at least one of an action strateiv, a confirm stratev, or an ask strateqv.
However in the same field of endeavor, Barborak discloses and wherein the first interaction stratev includes at least one of an action strateiv, a confirm stratev, or an ask strateqv (Para. 275; 276, “the system may ask additional probing questions to generalize, specialize, or confirm what it has learned to ensure correctness in future application of the knowledge. Examples of system learning strategies include solicitation, confirmation, and generalization/specialization [para. 275]”. Thus, the first .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Barborak into the combined method of Paek, Pasupalak and Barborak such that the system of Barborak includes additional probing questions in response to a natural language request of Paek to generate interaction recommendation as disclosed by Barborak (para. 275). One of the ordinary skill in the art would have motivated to make this modification in order to obtain additional knowledge gained from generalization and specialization helps the system to generate confident answer in future in response to the natural language request of Paek as suggested by Barborak (Para. 276).

In regard to claims 2, 12 and 22, the claims are rejected for the same reasons as claims 1, 11 and 21 respectively above. In addition, Pasupalak  teaches wherein the first interaction recommendation includes a plurality of phrases that are ordered based on estimated probabilities of accurately disambiguating the first NL request (Para. 74, “the Conversational Agent 150 may present a list of command, i.e. plurality of phrases, choices where one command is presented as a default command based on the learned behavior and/or user preferences, and other commands are presented as an ordered list of commands where the order is also learned”. Para. 105, “a two layer neural network (see 610 discussed below) may be trained in order to determine the probability that the query was relevant to a given command”, where the query is the first NL request. “From this a rank for each of the classes can be . 

In regard to claims 3, 13 and 23, the claims are rejected for the same reasons as claims 1, 11 and 21 respectively above. In addition, Paek teaches wherein the first interaction recommendation includes one or more phrases, and wherein each phrase disambiguates a different aspect of the first NL request (Paek, Para. 54, “In response to a search or help query, a search engine can provide not only a result list but also respond with an elaboration question or declarative answer. For instance for the question "What is cat", or search term "cat" the search engine can request additional information or respond in the form of a question, such as "Did you mean animal CAT or the UNIX command CAT?''. Para. 55, the processing component can use the user expertise level among other features to determine that the user is asking a technical question. Thus, based upon the user's expertise level in the computer domain, the system can respond to the user's question "What is CAT" with the result that "CAT stands for 'concatentation' and is used to append files". Alternatively if the user does not have expertise in the computer domain, the system can respond by requesting additional information or requesting clarification such as, "Did you mean animal CAT or UNIX command CAT?''”, where “animal CAT or the UNIX command CAT” are the .

In regard to claims 4, 14 and 24, the claims are rejected for the same reasons as claims 1, 11 and 21 respectively above. In addition, Paek teaches wherein causing the first interaction recommendation based on the first interaction stratev to be displayed comprises generating an inquiry based on the first interaction stratev (Para. 54, “Another application uses a user expertise level to respond to a search query with an elaboration question, i.e. generating an inquiry, declarative answer or request for clarification. In particular in response to a search or help query, a search engine can provide not only a result list but also respond with an elaboration question or declarative answer. For instance for the question "What is cat", or search term "cat" the search engine can request additional information or respond in the form of a question, such as "Did you mean animal CAT or the UNIX command CAT?''”.). 
Combination Paek, Chandrasekaran and Barborak do not explicitly disclose at least one of causing an audio device to output the inquiry or causing a display device to display the inquiry.
However in the same field of endeavor, Pasupalak teaches at least one of causing an audio device to output the inquiry or causing a display device to display the inquiry (Para. 42, “FIG. 8 is a block diagram of smartphone 102 in accordance with one example embodiment. Smartphone 102 is a computing device having one or more processors, long term and short-term electronic data storage media, an operating system, a display screen which may include a touchscreen interface, at 

In regard to claims 5, 15 and 25, the claims are rejected for the same reasons as claims 1, 11 and 21 above. In addition, Pasupalak teaches further comprising generating a domain-specific language (DSL) request based on the first NL request, the one or more responses, and a DSL that is associated with a first data storage system included in a plurality of data storage systems (Para. 246, “Fig. 9, speech service 112 may include general language models 904a, b, c and user-specific language models 902a,b. General language models 904a,b,c may be applicable to all users of the Conversational Agent 150 and each language model may correspond to domain-specific language. For example, language model 904a may contain common terms and phrases relating to the TRAVEL domain, language model 904b may contain common terms and phrases related to the RESTAURANT domain, and language model 904C may contain common terms and phrases related to the SOCIAL MEDIA domain”. Therefore domain specific language is associated with a first data storage system such as a domain, one of from TRAVEL domain, RESTUARENT domain and SOCIAL 

In regard to claims 6, 16 and 26, the claims are rejected for the same reasons as claims 1, 11 and 21 respectively above. In addition, Pasupalak teach further comprising generating a domain-specific language (DSL) request expressed in a pipelined search language based on the first NL request and the one or more responses (Para. 142, “FIG. 19, Conversational Agent 150 may include an input pipeline 1910 for managing input queries 302 from the user as well as commands coordinated by Services Manager 130. Additional details of input pipeline 1910 processing are illustrated in FIG. 41 in accordance with one embodiment. Output pipeline 1920 manages the dialogue interaction (as well as other Ux modes) between the user and Conversational Agent 150 as well as the rendering output to be presented on the smartphone 102”, where dialogue interactions include user queries and responses. Therefore domain-specific language request is expressed in a pipelined search language based on the user first natural language request. “Additional details of 

In regard to claims 7, 17 and 27, the claims are rejected for the same reasons as claims 1, 11 and 21 above. In addition, Pasupalak teaches further comprising: generating a domain-specific language (DSL) request expressed in a pipelined search language based on the first NL request and the one or more responses (Para. 142, “FIG. 19, Conversational Agent 150 may include an input pipeline 1910 for managing input queries 302 from the user as well as commands coordinated by Services Manager 130. Additional details of input pipeline 1910 processing are illustrated in FIG. 41 in accordance with one embodiment. Output pipeline 1920 manages the dialogue interaction (as well as other Ux modes) between the user and Conversational Agent 150 as well as the rendering output to be presented on the smartphone 102”, where dialogue interactions include user queries and responses. Therefore domain-specific language request is expressed in a pipelined search language based on the user first natural language request. “Additional details of output pipeline 1920 processing are illustrated in FIG. 42 in accordance with one embodiment. Topic Board 1830 may be an organized electronic data storage collection (such as a database), which acts a link between input pipeline 1910 and output pipeline 1920”); andPage 3PatentApp. No.: 15/663,722 Attorney Docket No.: SPLK0019US3applying the DSL request to a data storage system to generate a search result, wherein the data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data (Para. 211, “NLP Engine 114 creates a template 319 identifying the domain as relating to SEARCH with the string query "best clubs in Toronto" (i.e. search entity) and passes the template 319 to the Services Manager 130. The Services Manager 130 receives the template 319 and may call a default search engine 118 with the entity string, a search engine generally preferred by the user, a search engine that the user prefers for entertainment-type queries, etc”, where services manager call a search engine with the entity string indicates applying domain specific language request to the data storage system to generate search results. “When services manager 130 receives the result from search engine 118, services manager 130 may place the information from the template 319 together with the result on topic board 1830, where there result and any associated dialogue and/or display content such as images may be presented to the user on the app 101. Para. 205, Music service 120 may index such music data every time a user launches the Conversational Agent 150, each time a user turns on their smartphone 102, each time a user accesses the music service 120, and/or at regular intervals. Para. 206, Music service 120 may transfer some or all indexed music data to cloud-based service infrastructure 104 so that NLP Engine 114, music service 120, and other services 118, 120 can easily access and process music data as a user inputs further user queries 302”. Therefore music service stores music data in a cloud-based service infrastructure as a time-indexed data.


 wherein the one or more responses indicate how effectively the first interaction recommendation conveys a meaning of the first NL request (Para. 249, “The Conversational Agent 150 may gather feedback from users based on their interaction with the Conversational Agent 150 for training purposes. Examples of how the Conversational Agent 150 uses feedback from user interaction are shown in FIGS. 11-17. For example, the Conversational Agent 150 may determine whether each outputted response was useful to the user, i.e. how effectively the first disambiguation recommendation conveys a meaning of the first NL request to the user. In one embodiment, the Learning Manager 128 of Conversational Agent 150 classifies each response as either "correct", "incorrect" and/or "neutral". Learning manager 128 may also assign a weight to each of the above categories such that a response is determined to be a certain percentage "correct" or "incorrect".”. Therefore conversational agent learns user behavior over time by obtaining one or more user responses that indicates the effectiveness of relevancy of the natural language request).


 wherein the machine learning algorithm includes at least one of a multidimensional scaling operation or a support vector machine training operation (Para. 36, The expertise model 202, is trained using conventional model training techniques or classifiers such as Naive Bayes or "Support Vector Machine" (SVM), i.e. machine learning algorithm, based upon the extracted features). 

In regard to claims 10, 20 and 30, the claims are rejected for the same reasons as claims 1, 11 and 21 respectively above. In addition, Pasupalak teaches further comprising: generating a first domain-specific language (DSL) request based on the first NL request, the one or more responses, and a DSL that is associated with a first data storage system included in a plurality of data storage systems (Para. 246, “Fig. 9, speech service 112 may include general language models 904a, b,c and user-specific language models 902a,b. General language models 904a,b,c may be applicable to all users of the Conversational Agent 150 and each language model may correspond to domain-specific language. For example, language model 904a may contain common terms and phrases relating to the TRAVEL domain, language model 904b may contain common terms and phrases related to the RESTAURANT domain, and language model 904C may contain common terms and phrases related to the SOCIAL MEDIA domain”. Therefore domain specific language is associated with a first data storage system such as domain, one of from TRAVEL domain, RESTUARENT domain and SOCIAL MEDIA domain. Para. 247, “App 101 is adapted to periodically ; 
and generating a second DSL request based on the first NL request and a second DSL that is associated with a second data storage system included in the plurality of data storage systems (Para. 246, “Fig. 9, speech service 112 may include general language models 904a, b,c and user-specific language models 902a,b. General language models 904a,b,c may be applicable to all users of the Conversational Agent 150 and each language model may correspond to domain-specific language. For example, language model 904a may contain common terms and phrases relating to the TRAVEL domain, language model 904b may contain common terms and phrases related to the RESTAURANT domain, and language model 904C may contain common terms and phrases related to the SOCIAL MEDIA domain”. Therefore domain specific language is associated with a second data storage system such as domain, one of from TRAVEL domain, RESTUARENT domain and SOCIAL MEDIA domain. Para. 247, “App 101 is adapted to periodically upload information from smartphone 102 to cloud-based service infrastructure 104 to create user-specific language model 904”. Therefore domain specific language request can be generated by using each user-specific language model.”).


the computer-implemented method of claim 1, wherein generating the second interaction strategy comprises: if the second interaction model retrieved from the knowledge database has a first amount of information relevant to disambiguating the second NL request, then applying a disambiguated version of the second NL request to a data source (Para. 116, “The responses may provide basic information that the system has a high confidence that the current world model is accurate. Alternatively or additionally, the response may be in the form of questions intended to reconcile differences between the knowledge model of the subject being discussed and the current world model. The responses are sent to the user device and presented to the user, at 324, for the user to learn from the responses”. Thus, when knowledge model, i.e. the second interaction model, has the high confidence for the second NL request then the system presents the accurate response to the user instead of asking further questions.); or if the second interaction model retrieved from the knowledge database has a second amount of information relevant to disambiguating the second NL request, then confirming one or more aspects of the second NL request (Para. 276, “Confirmation is a strategy to confirm or validate interpretations/inferences made about the story in which the system has less confidence. For example, the system may ask "'Ben took Ava to a table' means 'Ben and Ava walked and then they are both near the table'. Is that correct?"”. When system has less confidence for the second NL request then system ensures that the user will get the accurate response by using the confirmation strategy indicated above); or if the second interaction model retrieved from the knowledge database has a third amount of information relevant to disambiguating the second NL request, then generating a query to determine the disambiguated version of the second NL request (Para. 275, “Solicitation is a strategy in which the dialog engine asks a user to fill in gaps to complete system understanding. For example, the system may ask, "The story says 'Ben showed Ava to a table'. Can you explain what "show" means in this context?". In this case, a helpful user would rephrase the sentence in simpler terms to help the system understand, such as "It means 'Ben took Ava to a table'."”. So, when system does not have enough information to provide the required information then system generate a query to the user by asking further follow up question).

Response to Arguments
Applicant’s arguments filed on October 30, 2020, with respect to claims 1-28 and 30-31 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
(a)	Applicant's arguments, see pages 11-15, with respect to the rejections of claims 1-28 and 30-31 under 35 USC §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendments as set forth in the rejections of claims 1-28 and 30-31 under 35 USC §103 above in view of the newly found reference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HILL et al. (US 2019/0384762 A1 B1) teaches computer-implement method of querying a dataset.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.B./Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167